Case: 10-50098     Document: 00511238087          Page: 1    Date Filed: 09/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 20, 2010
                                     No. 10-50098
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CONNEE RINESTINE,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:09-CR-974-9


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
        Connee Rinestine appeals her guilty plea conviction and 120-month
mandatory minimum sentence for conspiracy to manufacture more than five
grams of methamphetamine. Rinestine did not challenge her guilty plea in the
district court, but she now argues that her plea was not knowingly or voluntarily
entered because she was misinformed about the mandatory minimum sentence
and because she was reluctant to agree with the factual basis for her plea.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-50098    Document: 00511238087 Page: 2         Date Filed: 09/20/2010
                                 No. 10-50098

      Because Rinestine did not object in the district court on this ground, we
review Rinestine’s argument that her guilty plea was not entered knowingly or
voluntarily for plain error. See United States v. Brown, 328 F.3d 787, 789 (5th
Cir. 2003). A plain error is a forfeited error that is clear or obvious and affects
the defendant’s substantial rights. United States v. Ellis, 564 F.3d 370, 377 (5th
Cir.), cert. denied, 130 S. Ct. 371 (2009). When those elements are shown, this
court has the discretion to correct the error only if it “seriously affects the
fairness, integrity, or public reputation of judicial proceedings.” Id. (internal
quotation and citation omitted).
      A guilty plea involves the waiver of several constitutional rights and must
be made knowingly and voluntarily. Boykin v. Alabama, 395 U.S. 238, 242-44
(1969); see also F ED. R. C RIM. P. 11. “[A] defendant who seeks reversal of his
conviction after a guilty plea, on the ground that the district court committed
plain error under Rule 11, must show a reasonable probability that, but for the
error, he would not have entered the plea.” United States v. Dominguez Benitez,
542 U.S. 74, 83 (2004).
      A review of the rearraignment transcript reveals that the district court
properly admonished Rinestine about the statutory mandatory minimum
sentence and that Rinestine agreed to the factual basis for her plea after the
district court told her that she could plead “not guilty” if she so desired. Further,
Rinestine has not alleged that but for any Rule 11 error, she would have pleaded
“not guilty” and proceeded to trial. Rinestine has not shown that the district
court plainly erred by accepting her guilty plea.
      Rinestine also seeks to raise a claim of ineffective assistance of counsel in
connection with her guilty plea. Because the ineffective assistance of counsel
claim was not raised in the district court, there has been no opportunity to
develop the record on the merits of the allegations.         See United States v.
Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006). Accordingly, we decline to review



                                         2
   Case: 10-50098   Document: 00511238087 Page: 3        Date Filed: 09/20/2010
                                No. 10-50098

Rinestine’s ineffective assistance of counsel claim. The judgment of the district
court is AFFIRMED.




                                       3